In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
          ___________________________
              No. 02-22-00218-CV
         ___________________________

IN RE ARK CONTRACTING SERVICES, LLC, Relator




                  Original Proceeding
     48th District Court of Tarrant County, Texas
           Trial Court No. 048-319312-20


        Before Birdwell, Kerr, and Wallach, JJ.
         Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus, real parties in

interests’ response, and relator’s reply and is of the opinion that relief should be

denied. Accordingly, relator’s petition for writ of mandamus is denied.

                                                     Per Curiam

Delivered: July 12, 2022




                                          2